              Case 20-10566-MFW            Doc 125         Filed 03/25/20   Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                       )
   In re:                                              )     Chapter 11
                                                       )
   BLUESTEM BRANDS, INC., et al.,                      )     Case No. 20-10566 (MFW)
                                                       )
                          Debtors.                     )     (Jointly Administered)

                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of David M. Posner, Esquire, of Kilpatrick Townsend & Stockton LLP to represent the
Official Committee of Unsecured Creditors of Bluestem Brands, Inc. in these cases.

 Dated: March 25, 2020                                      /s/ Eric J. Monzo
                                                           Eric J. Monzo (DE Bar No. 5214)
                                                           MORRIS JAMES LLP
                                                           500 Delaware Avenue, Suite 1500
                                                           Wilmington, DE 19801
                                                           Telephone: (302) 888-6800
                                                           E-mail: emonzo@morrisjames.com

        CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and Standing Order for District Court Fund revised 8/31/16. I further certify that the annual
fee of $25.00 has been paid to the Clerk of Court for District Court.

 Dated: March 25, 2020                               /s/ David M. Posner
                                                     David M. Posner, Esq.
                                                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                     1114 Avenue of the Americas
                                                     New York, NY 10036
                                                     Telephone: (212) 775-8700
                                                     Email: dposner@kilpatricktownsend.com

                                 ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.

Dated: March 25th, 2020                               MARY F. WALRATH
Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
